Hughes, J.,
would grant the writ and assigns reasons.
|,I respectfully dissent and would grant the writ. The defendant did not solicit or conduct business in Louisiana. He did not advertise in Louisiana; his business was known by “word of mouth.” He did not seek the business, it came to him. His posture was passive, not active.
Furthermore, the action involved, a dog bite, has nothing to do with his engine repair business. Had the dog bitten a neighbor, the mailman, or a salesman the result should be the same. Jurisdiction does not constitutionally lie in Louisiana under these facts.